                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN R. DEMOS,                                      Case No. 18-cv-02544-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     UNITED STATES, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          After frequent filer John R. Demos filed this action, the Court ordered him to show cause

                                  14   “why in forma pauperis status should not be denied and this action should not be dismissed

                                  15   pursuant to 28 U.S.C. § 1915(g).” Dkt. No. 12 at 3. Section 1915(g) provides that a prisoner may

                                  16   not bring a civil action in forma pauperis “if the prisoner has, on 3 or more prior occasions, while

                                  17   incarcerated or detained in any facility, brought an action or appeal in a court of the United States

                                  18   that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon

                                  19   which relief may be granted, unless the prisoner is under imminent danger of serious physical

                                  20   injury.” The order identified several prior dismissals that appeared to count under Section 1915(g)

                                  21   and noted that Demos had filed over 800 federal actions across the country in the last three

                                  22   decades, leading to pre-filing review orders in at least three courts. The order further explained

                                  23   that Demos could pay the filing fee or could explain why the action should not be dismissed.

                                  24          Demos has responded by filing a document titled “motion to clarify and show cause.” Dkt.

                                  25   No. 13. The filing does not show any reason that the restrictions of Section 1915(g) should not be

                                  26   imposed. Demos has failed to (i) pay the filing fee; (ii) show that he does not have three

                                  27   qualifying strikes under Section 1915(g); (iii) show that he qualifies for the imminent danger

                                  28   exception; or (iv) otherwise show cause why this action should not be dismissed.
                                   1          Accordingly, Demos’s IFP application is DENIED. Dkt. No. 6. This action is

                                   2   DISMISSED without prejudice to Demos bringing his claims in a new paid complaint.

                                   3          Demos’s pending motions are dismissed as moot in light of the dismissal of this action.

                                   4          The Clerk shall enter judgment and close the file.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 1/25/2019

                                   7

                                   8
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                   9                                                               United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
